DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/288,024.  The preliminary amendment filed on April 23, 2021 has been entered.  Claims 1-11 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 23, 2021 and January 20, 2022 have been considered by the examiner.

Drawings
The drawings received on April 23, 2021 are acceptable.

Specification
The disclosure is objected to because of the following informalities: 
In each of lines 7 and 10 of paragraph [0036] “38” should be --40--; in line 8 of paragraph [0036] “24, 28” should be --34, 38--; and in line 5 of paragraph [0037] “recesses” should be –receptacles-- so as to be consistent with the terminology used in paragraph [0036]. Appropriate correction is required.
Claim Objections
Claims 1-10 are objected to as failing to comply with 37 CFR 1.52(a)(1)(v) and PCT Rule 11.2(a) because the amended portions of the claims lack sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies and electronic capture by use of digital imaging and optical character recognition.  Appropriate correction is required.  See MPEP § 502.05(I)(D)(1) and MPEP § 608.01(I).  
Claim 8 objected to because of the following informalities:  Assuming that the second occurrence of the word “which” in line 3 of claim 8 is referring to the two housing walls, the phrase “which frames” should be --which frame--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “actuating unit” in claims 1, 3, 7 and 8; and “supporting element” in claims 1, 3, 4 and 8-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rear side of the ratchet”" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In lines 5-6 of claim 1 recite the limitation “when the parking lock is engaged” However it is unclear what the parking lock is engaged with.  Paragraph [0031] of the specification describes the parking lock wheel25 as having a locking toothing system arranged on the outer circumference thereof, in which the ratchet 16 can be locked in a form-fitting manner. Presumably the claim limitation “when the parking lock is engaged” is referring to the engagement of the ratchet with the teeth on the parking lock wheel, but this is not particularly pointed out by the current claim language. 
Claim 4 recites “axial play” and “radial play”.  However, since no frame of reference has been provided for the axial and radial directions it is not clear from the current claim language which directions the support element is connected with and without play. This could be clarified if, for example: a direction of movement of the actuating unit was set forth in the claims an axial direction as described in paragraph [0035]; the supporting element was recited as having a surface disposed opposite the pawl profile in a radial direction as described in paragraph [0036]; and the claims then recited that the supporting element has no play relative to the housing in the axial direction but has play relative to the housing in the radial direction.
Claim 10 recites “A method for assembling…”, however no active method steps are set for in the claim, i.e. “pre-assembling a structural unit” and “fastening the structural unit to the transmission housing”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Lines 2-3 of claim 9 recite “the transmission housing replaces the parking lock housing”.  As such claim 9 does not include the limitation requiring a parking lock housing set forth in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10144063 A1 (Weisneth).
Regarding claim 1, Weisneth discloses parking lock (see Fig. 1 and paragraph [0001] of the translation) having a parking lock housing (transmission housing, see paragraph [0014]), a locking pawl (9) which has a ratchet (11) that can be locked in a parking 5lock wheel (2) and a pawl profile (10) arranged on the rear side of the ratchet, an actuating unit (5-7) which acts on the pawl profile when the parking lock is engaged and rotates the locking pawl about a rotational axis relative to the parking lock housing,10 a supporting element (13) on which the actuating unit is supported in the engaged state (shown in Fig. 1), wherein the supporting element is connected to the parking lock housing so as to have play (i.e., the support element 13 is part of the guide plate 12 which as described in paragraph [0013] of the translation is pivotally connected to the transmission housing, and the pivotal motion of the guide plate and integral support element relative to the housing permits “play” or movement of the supporting element 13).  
Regarding claim 2, the supporting element (13) is a raceway plate (i.e. a smooth, flat, relatively thin piece of material that provides a track on which the roller 7 rides).  
Regarding claim 3, the 20supporting element (13) is oriented in the direction of displacement of the actuating unit (5-7).  
Regarding claim 4, the supporting element (13) is connected to the parking lock housing 25having almost no axial play and having radial play (the pivoting of the members 12, 13 is mainly perpendicular or radial relative to the direction of movement of the actuator) . 
Regarding claim 6, the actuating unit (5-7) is designed as a slide (5) having one roller (6) which rolls on the pawl profile (10) and another roller (7) which rolls on the supporting element (13).  
Regarding claim 9, the supporting element (18) is connected to the 15transmission housing so as to have play (i.e. it pivots relative thereto).


Claims 1-3 are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,690,416 (Yamada).
Regarding claim 1, Yamada discloses a parking lock (parking brake) in Figs. 1-3 having a parking lock housing (10), a locking pawl having a ratchet (tooth 24) that can be locked in a parking lock wheel (parking gear 14) and a pawl profile (roller 22) arranged on the rear side (heel portion 23) of the ratchet, an actuating unit (control rod 11 carrying frustoconical cam portion 20) which acts on the pawl profile when the parking lock is engaged and rotates the locking pawl about a rotational axis relative to the parking lock housing, and a supporting element (reaction member 16) on which the actuating unit is supported in the engaged state (as described in column 3, lines 37-49, the supporting element is connected to the parking lock housing so as to have play (the reaction member 16 is received in the housing 15 for reciprocation parallel to the axis of control rod 11, see column 3, lines 2-6).  
Regarding claim 2, the supporting element (16) is a raceway plate (i.e. a smooth, flat, relatively thin piece of material that provides a track on which the cam portion 20 of the control rod 11 slides).  
Regarding claim 3, the supporting element (16) is oriented (arranged) in direction of displacement of the actuating unit (i.e. a direction parallel to the axis of the control rod as described in column 3, lines 4-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of U.S. Patent No. 7,556,135 (Kasuya).
Regarding claim 6, the actuating unit of Yamada is designed as a slide (an axially movable rod 11), but the rod does not have two rollers as claimed.  Instead, Yamada places a roller (22) on the pawl (12) and/or on the housing (10) for the purpose of reducing friction and minimizing the driver’s effort to move the control rod. Kasuya discloses a similar parking mechanism (10) having a parking rod (16) that can be reciprocated to control pivoting movement of a pawl (14) whereby a pawl portion (26) can be brought into engagement with a parking gear (12).  The control rod has a pair of rollers (17, 21), wherein one roller (17) rolls on a pawl profile (28) and the other roller (21) rolls on a support piece (top plate 19 of bracket 18).  Kasuya teaches that by providing the two rollers on the control rod the rod can be smoothly guided and the shift lever operated with more agility (column 5, lines 8-13). Since Kasuya is from the same field of endeavor as Yamada, the person of ordinary skill in the art would recognize that the rollers on the pawl and/or housing of Yamada could be replaced by a pair of rollers on the control rod in order to achieve the same desirable effect. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the rollers of Yamada with a pair of rollers carried by the control rod since it was known that either arrangement is effective for facilitating movement of the control rod and lessening the effort of the driver.
Regarding claim  9, the supporting element (16) of Yamada is connected to a “stationary housing 10”, but the housing is not explicitly disclosed as being the transmission housing. Kasuya discloses that the equivalent supporting element (top plate of bracket 19) is connected to the transmission housing (column 2, lines 31-32). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to connect the supporting element 16 of Yamada to a transmission housing in order to eliminate the need for a separate stationary housing for this purpose in view of the suggestion of Kasuya. 
Allowable Subject Matter
Claims 5, 7, 8, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 3,213,968 discloses a parking brake mechanism having a pawl 60 with a tooth 58 that can engage teeth 56 of a gear 40, an actuating unit 106 and a supporting element 74 pivotally mounted to a housing 10.
U.S. Patent No. 8,240,448 discloses a parking device having a pawl 71 with a tooth 71b that can engage a parking gear 81, an actuating unit 61, 62 and a supporting element 91 mounted with play on a housing 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656